92 F.3d 1182
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Paul TURNER, Plaintiff-Appellant,v.AUGUSTA COUNTY SHERIFF'S DEPARTMENT;  Augusta GeneralDistrict Court;  Augusta County Circuit Court;Commonwealth's Attorneys Office;Virginia State Police,Defendants-Appellees.John Paul TURNER, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  David S. Kuykendall,Defendants-Appellees.John Paul TURNER, Petitioner-Appellant,v.David S. KUYKENDALL, Respondent-Appellee.John Paul TURNER, Petitioner-Appellant,v.A. Lee ERVIN, Respondent-Appellee.John Paul TURNER, Plaintiff-Appellant,v.Bill CLINTON, President;  George Allen, Governor,Defendants-Appellees.
Nos. 96-6665, 96-6685, 96-6672, 96-6743, 96-6673.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 12, 1996.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Samuel G. Wilson, District Judges.  (CA-95-946-R, CA-95-1020-R, CA-95-1021-R, CA-95-1026-R, CA-95-1114-R)
John Paul Turner, Appellant Pro Se.
W.D.Va.
AFFIRMED IN NOS. 96-6665, 96-6672, and 96-6743;  DISMISSED IN NOS. 96-6685, 96-6673.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying Appellant's motions to reopen previous district court decisions and denying Appellant's motions for reconsideration.  We have reviewed the records and the district court's opinions and find no reversible error.  Accordingly, in Nos. 96-6665, 96-6672, and 96-6743, we affirm on the reasoning of the district court.  Turner v. Augusta County Sheriff's Dep't, No. CA-95-946-R;  Turner v. Virginia Dep't of Corrections, No. CA-95-1020-R;  Turner v. Clinton, No. CA-95-1114-R (W.D.Va. Apr. 12 and 17, 1996, and May 7, 1996).  In Nos. 96-6673 and 96-6685, we deny certificates of probable cause to appeal, to the extent that certificates of appealability are required, we deny such certificates, and we dismiss on the reasoning of the district court.  Turner v. Kuykendall, No. CA-95-1021-R;  Turner v. Ervin, No. CA-95-1026-R (W.D.Va. Apr. 10 and 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  The motions for hearing in banc are denied.


2
Nos. 96-6665, 96-6672, and 96-6743--AFFIRMED

Nos. 96-6673 and 96-6685--DISMISSED